        Case 1:15-cr-00536-PGG Document 1135 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                ORDER

 OMAR AMANAT,                                                      15 Cr. 536 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               A status conference will take place on Friday, April 23, 2021 at 9:30 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

               The primary purpose of this conference is to discuss Defendant Omar Amanat’s

representation in this matter. Accordingly, the following attorneys – in addition to the attorneys

for the Government – are required to be present: Grainne E. O’Neill, Ruth M. Liebesman, Daniel

S. Ruzumna, and Muhammad U. Faridi.

Dated: New York, New York
       April 6, 2021
                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
